Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action
DETAILED ACTION

Claim Rejections - 35 USC § 112 

35 U.S.C. 112(b):

The following is a quotation of the second paragraph of 35 U.S.C. 112: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention. 

Following claims are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 



MPEP 2173.02: Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.

Claims 1-8 (at least the independent claims) recite certain claim limitations (as given below), that is/are not clearly pointing out claim subject matter. 

This is because each of the limitation mentioned can have multiple possible interpretations that are unique, unrelated and different from each other; making it impossible to adequately capture the intended claimed subject matter [MPEP 2173.02].
Claim 1 limitation:” current flowing from the first rechargeable battery…does not exceed the maximum discharge current of the first rechargeable battery” is unclear. Particularly, the limitation “maximum discharge current” in either unclear or meaningless or redundant.  For example: if “maximum discharge current” of the first rechargeable battery is estimated or given, it is understood by one ordinary skilled in the art that 

Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-8, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Yamauchi (US-PGPUB-NO:  US20060087291)(As to claim 1, Yamauchi discloses):1. An electrical apparatus incorporating a first rechargeable battery and a second rechargeable battery connected in parallel with the first rechargeable battery [Para. 4, refer to: "battery", "connect", "parallel"], the second rechargeable battery having an allowable maximum discharge current larger than that of the first rechargeable battery [Para. 23 -24; also Fig. 5, refer to Voov and Voov1, wherein, the second battery having maximum current Imax larger than first battery current Imaxcal], the 
    PNG
    media_image1.png
    466
    668
    media_image1.png
    Greyscale
a power supply path configured to input power supplied from the first rechargeable battery and from the second rechargeable battery to a load [Para. 4, 5, refer to: "power", "output", "load"];and a discharge current limiting circuit connected serially with the first rechargeable battery [Fig.1, 22] and configured to perform control in such a manner that a discharge current flowing from the first rechargeable battery to the second rechargeable battery and/or to the power supply path does not exceed the maximum discharge current of the first rechargeable battery [Para. 9, 8, refer to: "charging", "current", "maximum", "limits" along with 112 rejection].(As to claim 2, 5, Yamauchi discloses):Yamauchi discloses):3. The electrical apparatus according to claim 1, wherein the discharge current limiting circuit is operated when the discharge current flowing from the first rechargeable battery to the power supply path due to operation of the load is about to exceed the maximum discharge current of the first rechargeable battery [Para. 8, 9].(As to claim 4, Yamauchi discloses):4. The electrical apparatus according to claim 1, wherein the second rechargeable battery has an allowable maximum charge current larger than that of the first rechargeable battery [Para. 11, 44, refer to: "battery", "allowing", "maximum", "charging", "current"];and the electrical apparatus further comprises a charge current limiting circuit connected serially with the first rechargeable battery and configured to perform control in such a manner that a charge current flowing from an external power supply source and/or from the second rechargeable battery to the first rechargeable battery does not exceed a maximum charge current of the first rechargeable battery [Para. 15, refer to: "charging",  "controls", "max power"].Yamauchi discloses):6. The electrical apparatus according to claim 4, wherein the charge current limiting circuit is operated when the first rechargeable battery and the second rechargeable battery are both charged [Para. 5, refer to: "battery", "charge", "current", "limit"].(As to claim 7, Yamauchi discloses):7. The electrical apparatus according to claim 1, further comprising: a switching circuit connected with the power supply path and configured to switch a source of power supply for output to the power supply path either from the first rechargeable battery to the second rechargeable battery or vice versa [Para. 4]

(As to claim 8, Yamauchi discloses):8. The electrical apparatus according to claim 7, wherein the switching circuit switches the source of power supply to the power supply path in accordance with the battery voltage of the first rechargeable battery and that of the second rechargeable battery [Para. 26].

Claims 1-8, are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record KUMAR (US-PGPUB-NO:  US20120319653)(As to claim 1, KUMAR discloses):

    PNG
    media_image2.png
    379
    466
    media_image2.png
    Greyscale

and configured to perform control in such a manner that a discharge current flowing from the first rechargeable battery to the second rechargeable battery and/or to the KUMAR discloses):2. The electrical apparatus according to claim 1, wherein the discharge current limiting circuit is operated when a battery voltage of the first rechargeable battery is higher than that of the second rechargeable battery [Para. 44, 45, refer to: "charging", "current", "limit"].(As to claim 3, KUMAR discloses):3. The electrical apparatus according to claim 1, wherein the discharge current limiting circuit is operated when the discharge current flowing from the first rechargeable battery to the power supply path due to operation of the load is about to exceed the maximum discharge current of the first rechargeable battery [Para. 48, refer to: "current", "limit", "exceed", "maximum"].(As to claim 4, KUMAR discloses): 4. The electrical apparatus according to claim 1, wherein the second rechargeable battery has an allowable maximum charge current larger than that of the first rechargeable battery [Para. 23, 44 refer to: "battery", "maximum", "current"];and the electrical apparatus further comprises a charge current limiting circuit KUMAR discloses):6. The electrical apparatus according to claim 4, wherein the charge current limiting circuit is operated when the first rechargeable battery and the second rechargeable battery are both charged [Para. 44, 45, refer to: "charge", "current", "limit"].(As to claim 7, KUMAR discloses):7. The electrical apparatus according to claim 1, further comprising: a switching circuit connected with the power supply path and configured to switch a source of power supply for output to the power supply path either from the first rechargeable battery to the second rechargeable battery or vice versa [Para. 23, 42 refer to: "switch", "source"].(As to claim 8, KUMAR discloses):8. The electrical apparatus according to claim 7, wherein the switching circuit switches the source of power supply to the power supply path in accordance with the battery voltage of the first rechargeable battery and that of the second rechargeable battery [Para. 42, 23].

Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.